DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drainage hole” in claim 1, 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
12/9/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figs 10a-12b.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 12-13, 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1, 21, there is no support in the original disclosure for the recited finger holes in combination with a point of weakness in the outer edge and thus it constitutes new matter.  It is noted that such features are in different species and the original disclosure does not describe such a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0155261 to O’Flynn et al. (O’Flynn) in view of US Patent No. 6,309,104 to Koch et al. (Koch).
Regarding claim 1, O’Flynn discloses a urinary catheter package (220, Fig 24) comprising a sterile package formed by apposed panels (front and back sheet, €0094) formed of flexible material between which is defined an inner cavity, package having an outer edge (235) with a point of weakness (234) between outer edge and inner cavity, the package further having finger holes (238, 240) located on opposite sides of the point of weakness (234), whereby when a user pulls apart the finger holes tension is created in the package in a region adjacent point of weakness so as to tear the package through to inner cavity (Fig 25), a catheter positioned within the inner cavity, the package being sealed (€0094) so that the inner cavity remains sterile prior to tearing (€0098), the catheter having an elongated flexible tube with at least one drain hole on In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flynn in view of Koch and US 2006/0025753 to Kubalak et al. (Kubalak).
Regarding claim 2, the modified O’Flynn teaches the package of claim 1 and further teaches the funnel having a central body with an open proximal end opposite a distal end to which catheter tube is fastened (Fig 1) but does not teach the funnel having a loop shaped handle.  However, Kubalak discloses a urinary catheter (Fig 1) and in particular discloses a funnel (80) having a handle (105).  One of ordinary skill in the art would have found it obvious to incorporate a loop shaped handle to the O’Flynn funnel as suggested by Kubalak in order to facilitate handling and disengagement.

3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flynn in view of Koch, Kubalak and US Patent No. 6,355,004 to Pedersen et al. (Pedersen).
Regarding claim 3, the modified O’Flynn teaches the package of claim 2 but does not teach two handles on the funnel.  However, Pedersen discloses urinary catheter (Fig 1) and in particular discloses funnel (3) with two loop shaped handles (12) in opposite lateral directions from central body (3).  One of ordinary skill in the art would have found it obvious to incorporate an additional handle to the modified O’Flynn funnel as suggested by Pedersen in order to facilitate handling.
Regarding claim 4, the modified O’Flynn teaches the package of claim 3 and further discloses the handles and central body formed elastomeric material (Kubalak, €0051, €0053).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flynn in view of Koch, Kubalak, Pedersen and US 2017/0173300 to Hannon et al. (Hannon).
Regarding claim 6, the modified O’Flynn teaches the package of claim 3 with loop shaped handles connecting proximal and distal ends (Pedersen, Fig 1) but does not teach central body having a middle portion with concave sides.  However, Hannon discloses a urinary catheter (Fig 7) with funnel (14) having a central body with a middle portion and concave sides to facilitate grasping (€0073).  One of ordinary skill in the art would have found it further obvious to make the central body of the modified O’Flynn funnel concave as suggested by Hannon in order to facilitate grasping.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flynn in view of Koch and US 2007/0289887 to Murray et al. (Murray).
In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flynn in view of Koch, US Patent No. 9,707,375 to Conway et al (Conway) and Pedersen.
Regarding claim 13, the modified O’Flynn teaches the package of claim 1 but does not teach the catheter having a sliding sleeve.  Conway discloses a catheter (Fig 1) and in particular discloses a sliding sleeve (1) being substantially tubular and size to freely slide along catheter tube (Fig 4).  Conway does not teach a loop shaped handle on the sleeve.  However, Pedersen discloses catheter sleeves with loop shaped handles (at 9, Fig 4) for facilitating handling.  Taken as a whole, one of ordinary skill in the art would have found it obvious to incorporate handle to the sleeve to facilitate gripping and handling.

Claim 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flynn in view of US Patent No. 9,707,375 to Conway et al (Conway), Pedersen and US Patent 9,168,354 to Hannon et al. (Hannon).
Regarding claim 14, 18, O’Flynn discloses a urinary catheter package (220, Fig 24) comprising a sterile package formed by apposed panels (front and back sheet, €0094) formed of flexible material between which is defined an inner cavity, package having an outer edge (235) with a point of weakness (234) between outer edge and inner cavity, a catheter positioned 
Regarding claim 19, the modified O’Flynn further teaches sliding sleeve (1, Fig 1, Conway) having a diameter which permits it fit around distal end of funnel (15, Fig 1, Conway).
Regarding claim 20, O’Flynn teaches the package of claim 14 and further discloses package having an outer edge (235) with point of weakness (234) between outer edge and inner cavity, packaging having finger holes (238, 240) located on opposite side of the point of weakness, whereby when user pulls apart finger holes, tension is created in the package adjacent point of weakness to tear the package through to inner cavity.

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flynn in view of Conway, Pedersen, Hannon and Koch.
Regarding claim 21, O’Flynn does not teach the openings non-circular.  However, Koch discloses package (Fig 4) and in particular discloses finger holes (5) being non circular and angled so that upper ends (at 4) closest to outer edge angle toward each other, whereby when a user pulls apart the holes, tension is created in the package in a tensile region adjacent point of weakness (3) so as to tear the package, the angled finger holes focus the tensile region therebetween the point of weakness in the bag.  One of ordinary skill in the art would have found it obvious to change the shape of the finger holes of O’Flynn to the shape as disclosed by Koch in order to better facilitate grip since it has been held that changes in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claim.  Applicant argues that the drawings showing drainage hole is not new matter. However, no support in the original disclosure for the shape and location of such a hole and thus the amended drawings constitute new matter.  Applicant further argues prior art does not teach the recited shape of the finger holes.  However, Koch discloses finger holes of non-circular shape as recited to facilitate opening of the package and one of ordinary skill in the art would have found it obvious to change the shapes and orientation of the holes in order to optimize and facilitate openings of the package.  Applicant further argues that it would not be obvious to include a sleeve to O’Flynn since a gripping aid is shown in Figs 1-3.  However, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735